                                                                     - ul. ^      i vv-- .JK 1
                   IN THE UNITED STATES DISTRICT COURT                oA^..r;HAHDiy.

                 FOR THE SOUTHERN DISTRICT OF GEORGIA              /OiSBlif,-I PH 3^55

                             SAVANNAH DIVISION

                                                                      SO. DiS /Iftr GA.
THE UNITED STATES OF AMERICA,

                   Plaintiff,
V.                                               4:19CR79


DARRELL MINOR,

                Defendant.




                                  ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters   raised    in the    parties'   motions   have    been     resolved       by

agreement.     Therefore,     a   hearing   in     this     case     is        deemed
unnecessary.    All motions are dismissed.



     SO ORDERED,     this         day of August, 2019.



                                   CHRISTOPHER       RA^
                                   UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA
